Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 1 of 19 PAGEID #: 162016




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                       EASTERN DIVISION AT COLUMBUS


   IN RE: OHIO EXECUTION                             :   Case No. 2:11-cv-1016
   PROTOCOL LITIGATION
                                                     :
                                                         District Judge Edmund A. Sargus, Jr.
                                                     :   Magistrate Judge Michael R. Merz

   This document relates to Plaintiff
       Jeffrey Wogenstahl.                           :



   REPORT AND RECOMMENDATIONS: DEFENDANTS’ MOTION TO
      DISMISS SHOULD BE DENIED EXCEPT AS PREVIOUSLY
                      RECOMMENDED


          This consolidated § 1983 method of execution case is before the Court on the Defendants’

   Motion to Dismiss (ECF No. 2856) the First Amended Individual Supplemental Complaint of

   Plaintiff Jeffrey Wogenstahl (“ISC” ECF No. 2742). Plaintiff filed a memorandum contra (ECF

   No. 3013), Defendants replied (ECF No. 3156), and the Court heard oral argument on August 20,

   2020 (Minute Entry, ECF No. 3170; Hrg. Tr., ECF No. 3259).

          On September 10, 2020, the Magistrate Judge filed a Report and Recommendations

   recommending dismissal of the claims made in the ISC which parallel those pleaded in the Fourth

   Amended Omnibus Complaint (“4AOC”) which have already been dismissed (“Report 1,” ECF

   No. 3205). For the reasons set forth below, Defendants’ Motion should be DENIED to the extent

   it challenges all other claims made in the ISC.




                                                     1
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 2 of 19 PAGEID #: 162017




   I. Background

       A. Henness II and Defendants’ Motion

           As part of this ongoing consolidated litigation, this Court denied the Motion for

   Preliminary Injunction of Plaintiff Warren K. Henness. In so doing, this Court concluded that

   Henness:

                    [I]s likely to prevail at trial on the first prong of the Glossip test:
                    executing him by Ohio's current three-drug protocol will certainly
                    or very likely cause him severe pain and needless suffering because
                    the dose of midazolam intended to be used will not render him
                    sufficiently unconscious as to prevent him from suffering the severe
                    pain caused by injection of the paralytic drug or potassium chloride
                    or the severe pain and needless suffering caused by pulmonary
                    edema from the midazolam itself. However, he has not satisfied the
                    second prong of Glossip because has not proved that the alternative
                    methods he proposes are available, feasible, and can be readily
                    implemented.

   In re: Ohio Execution Protocol Litig. (Henness), 2019 U.S. Dist. LEXIS 8200, at *251 (S.D. Ohio

   Jan. 14, 2019) (Merz, Mag. J.) (“Henness I”), citing Glossip v. Gross, 576 U.S. 863 (2015). 1

           On appeal, the United States Court for the Sixth Circuit affirmed the denial of preliminary

   injunctive relief. Henness v. DeWine, 946 F.3d 287 (6th Cir. 2019) (“Henness II”), cert. denied,

   ___ S.Ct. ____, 208 L.Ed.2d 146 (2020) (copy at ECF No. 3355). The appellate court left

   undisturbed this Court’s factual findings that the 500 mg dose of midazolam in Defendants’

   execution protocol would do nothing to render Henness insensate or otherwise attenuate the pain

   caused by the second and third drugs in the protocol and would likely cause inmates to suffer acute

   pulmonary edema, which would cause their lungs to fill with fluid and induce chest pain, chest

   tightness, and pain and terror akin to suffocation and drowning. See, e.g., Henness I, 2019 U.S.


   1
    As Plaintiff Henness and Defendants unanimously consented to plenary Magistrate Judge jurisdiction as to Henness’s
   consolidated case, the undersigned’s denial was an order, rather than a report and recommendations (Order Referring
   Case, ECF No. 1805).


                                                           2
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 3 of 19 PAGEID #: 162018




   Dist. LEXIS 8200 at *105-06, 251. However, the panel overruled this Court’s conclusion that

   such pain is sufficient to meet prong one of Glossip:

                  We disagree. Glossip’s first prong, to begin, presents a high bar.
                  Because the U.S. Constitution does not guarantee “a painless death,”
                  prisoners must show more than a risk of pain. To be constitutionally
                  cognizable, the pain has to be “severe.” How severe? Bucklew tells
                  us that earlier modes of execution offer “instructive” examples, both
                  of what qualifies as too severe (“[b]reaking on the wheel, flaying
                  alive, rending asunder with horses”) and what does not (hanging).
                  Take death by hanging. “Many and perhaps most hangings were
                  evidently painful for the condemned person,” Bucklew observed,
                  “because they caused death slowly,” namely through suffocation
                  over several minutes. Despite that risk of pain, despite indeed the
                  near certainty of that pain, hangings have been considered
                  constitutional for as long as the United States have been united. All
                  of this puts Henness’s claims about risks of pain in context. Yes, he
                  points to the risks of chest tightness and chest pain. But that pales in
                  comparison to the pain associated with hanging. And yes, he points
                  to the risks of sensations of drowning and suffocation. But that looks
                  a lot like the risks of pain associated with hanging, and indeed may
                  present fewer risks in the typical lethal-injection case.

   Henness II, 946 F.3d at 290, quoting Bucklew v. Precythe, ___ U.S. ____, 139 S.Ct. 1112, 1124

   (2019); citing Bucklew, 139 S.Ct. at 1130, 1133 n.4; Glossip, 576 U.S. at 877-78.

          Further, the panel continued:

                  [I]t is immaterial whether the inmate will experience some pain—as
                  noted, the question is whether the level of pain the inmate
                  subjectively experiences is constitutionally excessive. See Bucklew,
                  139 S. Ct. at 1124. And the fact that midazolam may not prevent an
                  inmate from experiencing pain is irrelevant to whether the pain the
                  inmate might experience is unconstitutional. Without evidence
                  showing that a person deeply sedated by a 500 milligram dose of
                  midazolam is still “sure or very likely” to experience an
                  unconstitutionally high level of pain, Henness has not met his
                  burden on this prong, and the district court clearly erred in
                  concluding otherwise.

   Id., citing Bucklew, 139 S.Ct. at 1124; Fears v. Morgan, 860 F.3d 881, 884-86 (6th Cir. 2017) (en

   banc). Finally, the Sixth Circuit affirmed this Court’s conclusion with respect to the second prong

   of Glossip—that Henness had failed to demonstrate that one or more of his proposed alternatives

                                                     3
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 4 of 19 PAGEID #: 162019




   would substantially lessen the risk of severe pain and was feasible and readily available. Id. at

   291, quoting Bucklew, 139 S.Ct. at 1129; Glossip, 576 U.S. at 877; Fears, 860 F.3d at 890.

   However, that affirmance was only in the alternative:

                       Henness’s failure to satisfy Glossip’s first prong necessarily means
                       that he cannot demonstrate a likelihood of success on the second
                       prong. In other words, because Henness has not shown that Ohio’s
                       existing method of execution causes severe pain (discussed above),
                       it is impossible for him to show the existence of an alternative
                       method of execution that would “significantly reduce [the]
                       substantial risk of severe pain” caused by the existing method.

                       But even if we were to agree with Henness that Ohio’s method of
                       execution is very likely to cause either of the types of severe pain
                       identified by Henness and the district court, we would still find that
                       Henness has failed to carry his burden under Glossip’s second
                       prong. This is because Henness’s proposed alternative method—
                       death by secobarbital—is not a viable alternative.

   Id., quoting Bucklew, 139 S.Ct. at 1129; citing Bucklew, 139 S.Ct. at 1128-30; Fears, 860 F.3d at

   890.

              On January 31, 2020, Wogenstahl filed his ISC (ECF No. 2742). On February 27, 2020,

   Defendants moved to dismiss the ISC in toto. Their Motion and Reply (ECF Nos. 2856, 3156)

   focus on Eighth Amendment “Baze/Glossip” 2 claims regarding the current three-drug protocol.

   Nonetheless, Defendants argue that, in light of Henness II and other jurisprudence from this

   consolidated litigation and other method of execution cases, none of the claims in the ISC is viable,

   and, consequently, that the entire ISC should be dismissed (Wogenstahl Motion, ECF No. 2856,

   PageID 152603 n.1).



          B. Memorandum Contra and King v. Parker

                       In his Memorandum in Opposition, Wogenstahl notes the
                       narrowness of Defendants’ argument, despite their request for

   2
       Referring to Baze v. Rees, 553 U.S. 35 (2008), and Glossip, 576 U.S. 863.

                                                              4
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 5 of 19 PAGEID #: 162020




                 dismissal of the ISC “in its entirety.” Because a defendant moving
                 for dismissal under Fed.R.Civ.P. 12(b)(6) bears the burden of
                 persuasion, the defendant must at least present some argument in
                 favor of the motion (Wogenstahl MIO, ECF No. 3013, PageID
                 154047, quoting Bangura v. Hansen, 434 F.3d 487, 498 (6th Cir.
                 2006)). Defendants should be “confined to the grounds raised in
                 their motion and [supporting memorandum].” Id. at PageID 154048
                 (brackets in original), quoting Osborne v. Pickaway Cty. Ohio, No.
                 2:19-cv-3628, 2020 U.S. Dist. LEXIS 46254, at *22 n.4 (S.D. Ohio
                 Mar. 17, 2020) (Sargus, J.). Perfunctory arguments, such as those
                 made only in Defendants’ footnote 1, are forfeited. Id., citing In re
                 Anheuser-Busch Beer Labeling Mktg., 644 F. App’x 515, 529 (6th
                 Cir. 2016), citing Moorer v. Baptist Mem’l Health Care Sys., 398
                 F.3d 469, 487 (6th Cir. 2005); Noble v. Chrysler Motors Corp., 32
                 F.3d 997, 1002 (6th Cir. 1994)).

                 In their Reply Memorandum, Defendants assert that their Motion is
                 adequate under Fed.R.Civ.P. 7 to ground dismissal of the ISC in its
                 entirety (ECF No. 3156, PageID 155958-59, citing Reynolds v.
                 Dayton, 533 F. Supp. 136, 143 (S.D. Ohio 1982) (Rice, J.); Bumpus
                 v. Uniroyal Tire Co., Division of Uniroyal, Inc., 392 F. Supp. 1405,
                 1406 (E.D .Pa. 1975)).

   (Report 1, ECF No. 3205, PageID 156371).

          Further, Wogenstahl argues that Defendants have mischaracterized recent Supreme Court

   and Sixth Circuit jurisprudence with respect to what constitutes “constitutionally acceptable”

   levels of pain (Wogenstahl MIO, ECF No. 3013, PageID 154049-50 n.1, quoting Wogenstahl

   Motion, ECF No. 2856, PageID 152606, 152607).             Wogenstahl claims that, contrary to

   Defendants’ argument, the constitutionality of a three-drug protocol has never been expressly

   upheld. Id. at PageID 154050-51, citing Glossip, 576 U.S. 863; Fears, 860 F.3d at 886; King v.

   Parker, No. 3:18-cv-1234, ___ F. Supp. 3d ____, 2020 U.S. Dist. LEXIS 148269 at *2, 6 (M.D.

   Tenn. Apr. 29, 2020). Wogenstahl relies heavily on King, in which the State of Tennessee

   Defendants moved for judgment on the pleadings under Fed.R.Civ.P. 12(c) after Henness II was

   decided. Id. at PageID 154051, citing King, 2020 U.S. Dist. LEXIS 148269 at *4-5. The court in

   King noted that no court had interpreted Glossip as foreclosing as a matter of law challenges to


                                                  5
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 6 of 19 PAGEID #: 162021




   lethal injection protocols—and indeed, that argument had been rejected by multiple appellate

   courts. King, 2020 U.S. Dist. LEXIS 148269 at *6-8, quoting Grayson v. Warden, Comm’r Ala.

   Dep’t of Corr., 869 F.3d 1204, 1216 (11th Cir. 2017); Fears, 860 F.3d at 886, 890; citing Campbell

   v. Kasich, 881 F.3d 447, 449, 451 (6th Cir. 2018); Grayson, 869 F.3d at 1215-17.

          Henness II did nothing to change that analysis, King concluded. 2020 U.S. Dist. LEXIS

   148269 at *9-10. The King court noted that “the Sixth Circuit could have avoided the issue of

   Glossip's first prong entirely and affirmed simply on Henness’s failure to meet his burden on the

   second prong. But it nevertheless opined that the district court had erred in two ways when it found

   Henness had satisfied the first prong.” Id. at *9, citing Henness II, 946 F.3d at 289-91. First,

   Henness II found that the undersigned erred in not concluding that the pain resulting from

   pulmonary edema caused by the 500 mg dose of midazolam was “insufficient as a matter of law

   to support a claim under Glossip. Thus, it would be legally impossible for anyone alleging only

   sensations of drowning or suffocating to establish an Eighth Amendment violation in connection

   with a method of execution.” Id. at *9-10, citing Henness II, 946 F.3d at 290. Second:

                  Without evidence showing that a person deeply sedated by a 500
                  milligram dose of midazolam is “sure or very likely” to experience
                  an unconstitutionally high level of pain [from the second and third
                  drugs], Henness has not met his burden on this prong, and the district
                  court clearly erred in concluding otherwise.

   Id. at *9 (emphasis added and brackets in original), quoting Henness II, 946 F.3d at 290. But this

   holding, King surmised, “is not the same as holding that it would be legally impossible for him, or

   any other plaintiff, to do so. That possibility, therefore, remains open to Plaintiff.” Id. at *10,

   citing Henness II, 946 F.3d at 290-91.

          Rejecting the Defendants’ argument that King “is bound by the outcome in Henness [II]

   because he alleged in his amended complaint that his evidence would be materially similar to the

   evidence offered in that case[,]” the trial court noted that, while the Sixth Circuit has expressed
                                                    6
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 7 of 19 PAGEID #: 162022




   fatigue over repeatedly addressing the issue of whether and to what extent midazolam can shield

   inmates from the pain of the second and third drugs, the question “has never been answered as a

   matter of law.” King, 2020 U.S. Dist. LEXIS 148269 at *12, citing Campbell, 881 F.3d at 452.

   The Tennessee court further concluded that King’s allegations, taken as true, could plausibly

   satisfy the first prong of Glossip. Id. at *10-11. Specifically, King’s allegations that midazolam’s

   lack of analgesic properties meant that he would not be shielded from the pain and suffering from

   the second and third drugs and the consequent cardiac arrest—which are themselves so severe as

   to be “constitutionally unacceptable”—were sufficient to allow his claims to proceed to discovery.

   “Whether his evidence will prove the truth of that allegation remains to be seen, but his allegations

   are sufficient to entitle him to try.” Id. at *12.



          C.       Oral Argument



               At oral argument, Defendants argued that decisions rendered over the sixteen years of

   litigation over Ohio’s lethal injection protocol 3, when taken together, have foreclosed as

   implausible any Eighth Amendment challenge to the protocol (Hrg. Tr., ECF No. 3259, PageID

   156886-87). They claimed that twenty-two of the causes of action in Plaintiffs’ ISCs 4 were Eighth

   Amendment claims, and thus, were foreclosed by Henness II; that the gravamen of those claims

   was presented by an individual plaintiff in a motion for preliminary injunction, rather than in a

   merits trial, is immaterial. Id. at PageID 156903-05. Defendants noted that King is an unpublished,


   3
       Both in the instant case and its predecessor, Cooey v. Kasich, 2:04-cv-1156.
   4
     The gravamen of the claims in the majority of Plaintiffs’ ISCs (ECF Nos. 2732, 2734-58, 2760-64, 2766-71, 2773-
   83, 2786-93, 2796-2808, 2811-12, 2815-17, 2821-30) are largely identical. Defendants treated the ISCs as largely
   identical during oral argument, and Allen Bohnert and Adam Rusnak, attorneys of record for several of the Plaintiffs,
   argued on behalf of all Plaintiffs during oral argument (Hrg. Tr., ECF No. 3259, PageID 156938-39).

                                                               7
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 8 of 19 PAGEID #: 162023




   out-of-state decision and that Plaintiffs have had eleven years to research and develop claims with

   respect to a three-drug protocol. Yet, unlike the particularized allegation set forth by the Plaintiff

   in Bucklew, Plaintiffs merely offer “a laundry list of conclusory allegations[.]” Id. at PageID

   156905-06, citing 139 S.Ct. 1112. They claimed that if this Court concluded that the myriad health

   concerns presented by individual Plaintiffs, including Wogenstahl, added up to plausible claims

   for relief, then “not only will you have to go past 12(b)(6) but you also ultimately end up with 79

   trials[.] . . . The litigation would . . . never end.” Id. at PageID 156907. Defendants argued, both

   as a matter of common sense and to avoid the absurd outcome described above, that if a claim was

   dismissed in a previous iteration of this litigation, said claim should be dismissed in this iteration.

   Id. at PageID 156934-35.        Defendants stated that seventeen claims in the ISCs met that

   classification, but did not identify them at oral argument or anywhere else. Id. at PageID 156935.

   Defendants further stated that six claims raised in the ISC were subsequently withdrawn, but again,

   did not identify those claims at oral argument or anywhere else. Id.

          Plaintiffs argued that the only issue properly presented in Defendants’ Motion and Reply

   was whether Henness II forecloses any Eighth Amendment “Baze/Glossip” challenge to the

   protocol. They claimed that only six of the forty-seven causes of action—Nos. 20 through 23,

   “potentially” 27, and 33—fit within that category, and noted that King, the case most directly on

   point, had already rejected that argument at the Rule 12 stage (Hrg. Tr., ECF No. 3259, PageID

   156909-10, 156928). Arguing that Henness II’s adjudication of Eighth Amendment claims

   forecloses all claims, without more, is not enough to satisfy Fed.R.Civ.P. 7, “which requires that

   a motion be particular and state the particular bases for a motion.” Id. at PageID 156910-11,

   156915-16. Plaintiffs claimed that arguments made by Defendants as to non-Baze/Glossip claims

   have been forfeited for the purposes of the instant Motions; raising them at oral argument is not



                                                     8
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 9 of 19 PAGEID #: 162024




   enough for them to be fairly as grounds for dismissal. Id. at PageID 156911-13.

          This limited scope was Defendants’ choice, Plaintiffs argued:

                  [I]f the State wanted to seek summary judgment, then certainly they
                  could have done that. They chose not to. They chose to seek
                  dismissal under 12(b)(6) and so without additional evidence being
                  brought into the picture, Your Honor, or even the chance to bring
                  additional evidence into the picture it would be wholly inappropriate
                  in this situation for Your Honor to go ahead and just sort of
                  unilaterally or sua sponte convert these into summary judgment
                  motions without giving the Plaintiffs any opportunity to address
                  that.

   (Hrg. Tr., ECF No. 3259, PageID 156919-20). Plaintiffs argued that while the Sixth Circuit found

   that the pain from pulmonary edema was not itself constitutionally prohibited, that “is not the same

   as saying that the pain and suffering inflicted by pulmonary edema from the Midazolam (sic) does

   not matter.” Id. at PageID 156922, 156923, citing Campbell, 881 F.3d 447; Fears, 860 F.3d 881.

   They also claimed that there was no reasonable argument that the pain from the second and third

   drugs was “constitutionally insufficient,” as it has been the law since Baze that the pain from a

   paralytic and potassium chloride is “constitutionally problematic. Id at PageID 156925. Further,

   Plaintiffs argued, the King court’s interpretation of Henness II—that Henness’s failure to present

   sufficient evidence to meet prong one of Glossip was not the same as Henness’ being legally

   unable to present sufficient facts to meet that burden—was correct. Id. at PageID 156926-27. The

   facts alleged in the ISCs, far from being a “laundry list,” established nexus between their individual

   characteristics (e.g., paradoxical reaction, hyperalgesia) and the unconstitutional pain and

   suffering resulting from the protocol drugs. Id. at PageID 156928-29.



      D. Law of the Case Report and Recommendations

          On September 10, 2020, the undersigned issued a Report and Recommendations



                                                     9
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 10 of 19 PAGEID #: 162025




   recommending that, under the law of the case doctrine, the following causes of action should be

   dismissed from the ISC as duplicative because they were already dismissed from the 4AOC 5:

                    x   Second Cause of Action: Fourteenth Amendment Due Process violations;
                    x   Fourth Cause of Action: Fourteenth Amendment Equal Protection violations
                        through burdening of fundamental rights—Sub-claims:
                        o A.2: Deviations from Ohio’s execution statute;
                        o A.3: Deviations from Ohio Constitution;
                        o A.4: Failure to follow federal and Ohio laws related to imported drugs,
                            unapproved drugs, misbranded drugs, adulterated drugs, controlled
                            substances, and compounded drugs, including compounding sterile
                            injectable controlled substances to be used as execution drugs;
                        o A.5: Deviations from Ohio’s definition-of-death law;
                        o A.6: Deviations from Ohio and federal law prohibiting non-consensual
                            human experimentation;
                        o A.7: Use of an Execution Protocol and policies by which Defendants deny
                            necessary medical and resuscitative care and permit a lingering death;
                        o A.8: Use of midazolam and the unavoidable variation inherent in
                            midazolam’s efficacy on individual people;
                        o A.9: Use of compounded execution drugs and the unavoidable variation
                            inherent in compounded drugs;
               x    Fourth Cause of Action—Fourteenth Amendment Equal Protection violations
                    through “Class of One” disparate treatment
                        o B.2: Unequal application of Ohio’s execution statute to Plaintiff as a class
                            of one;
                        o B.3: Unequal application to Plaintiff, as a class of one, of federal and Ohio
                            state laws related to imported drugs, unapproved drugs, misbranded drugs,
                            adulterated drugs, controlled substances, or compounded drugs, including
                            compounding sterile injectable controlled substances to be used as
                            execution drugs;
                        o B.4: Unequal application of Ohio’s definition-of-death law to Plaintiff as a
                            class of one;
                        o B.5: Unequal application of federal and Ohio state laws prohibiting non-
                            consenting human experimentation to Plaintiff as a class of one;
                        o B.6: Disparate denial of necessary medical care and permitting a lingering
                            death;



   5
    Report 1 also recommended dismissal of the Third Cause of Action and sub-claims A.1, A.10, B.1, and B.8 of the
   Fourth Cause of Action, although they were not duplicative (ECF No. 3205, PageID 156378).

                                                         10
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 11 of 19 PAGEID #: 162026




                       o B.7: Use of midazolam and the unavoidable variation inherent in
                          midazolam’s efficacy on individuals, which treats Plaintiff unequally as a
                          class of one;
              x   Fifth Cause of Action—Violations of Fundamental Rights Arising Under The
                  Principles Of Liberty and/or Natural Law Which Are Protected By The Ninth
                  Amendment;
              x   Sixth Cause of Action—First Amendment Free Speech Clause Violations;
              x   Seventh Cause of Action—Fourteenth Amendment Due Process Violation for
                  Failure to Identify Drug Source Defendants;
              x   Eighth Cause of Action—Fourteenth Amendment Due Process Clause Violations
                  For Experimenting On Non-Consenting Prisoners ;
              x   Ninth Cause of Action—Fourteenth Amendment Privileges or Immunities Clause
                  Violations For Experimenting on Non-Consenting Prisoners;
              x   Tenth Cause of Action—Ex Post Facto Violation;
              x   Twelfth Cause of Action— Eighth Amendment violation by Deliberately
                  Indifferent and/or Reckless Denial of Resuscitative Health Care after the Execution
                  is to be Completed;
              x   Fourteenth Cause of Action—Fourteenth Amendment Due Process Violation
                  through Arbitrary and Capricious Government Action that Shocks the Conscience;
              x   Thirtieth Cause of Action—Fourteenth Amendment Due Process Violation for
                  Failure to Comply with Federal Investigational New Drug Application Regulations
                  with Respect to the Method and Choice of Drug to be Used in Plaintiff’s Execution;
                  and
              x   Thirty-First Cause of Action—Equal Protection Violations Related To Defendants’
                  Failures To Comply With The [Investigational New Drug] Application Laws.

   (Report 1, ECF No. 3205, PageID 156373-75, citing 2018 U.S. Dist. LEXIS 209769 at *46-49,

   52-53; 4AOC, ECF No. 1252, PageID 45412-14, 45416-17). Report 1 made no recommendation

   with respect to any of the other causes of action in the ISC.




   II.    Legal Standard

          Federal Rule of Civil Procedure 12(b)(6) allows a party to move for dismissal of a

   complaint on the basis that it “fail[s] to state a claim upon which relief can be granted.” The

   moving party “has the burden of showing that the opposing party has failed to adequately state a

                                                    11
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 12 of 19 PAGEID #: 162027




   claim for relief.” DirecTV, Inc. v. Treesh, 487 F.3d 471, 476 (6th Cir. 2007), citing Carver v.

   Bunch, 946 F.2d 451, 454-55 (6th Cir. 1991)). The purpose of a Rule 12(b)(6) motion to dismiss

   “is to allow a defendant to test whether, as a matter of law, the plaintiff is entitled to legal relief

   even if everything alleged in the complaint is true.” Mayer v. Mylod, 988 F.2d 635, 638 (6th Cir.

   1993). In ruling on a Rule 12(b)(6) motion, the Court must “construe the complaint in the light

   most favorable to the plaintiff, accept its [well-pleaded] allegations as true, and draw all reasonable

   inferences in favor of the plaintiff.” Handy-Clay v. City of Memphis, 695 F.3d 531, 538 (6th Cir.

   2012) (quoting Treesh, 487 F.3d at 476).

               Nevertheless, to survive a Rule 12(b)(6) motion to dismiss, the complaint must contain

   “enough facts to state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly,

   550 U.S.544, 570 (2007). Unless the facts alleged show that the plaintiff's claim crosses “the line

   from conceivable to plausible, [the] complaint must be dismissed.” Id. Although this standard

   does not require “detailed factual allegations,” it does require more than “labels and conclusions”

   or “a formulaic recitation of the elements of a cause of action.” Id. at 555. Legal conclusions

   “must be supported by well-pleaded factual allegations ... [that] plausibly give rise to an

   entitlement of relief.” Id. at 679. “Although for the purposes of this motion to dismiss we must

   take all the factual allegations in the complaint as true, we are not bound to accept as true a legal

   conclusion couched as a factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986).




   III.        Analysis

          A.      Scope of Defendants’ Motion

               Defendants do not specifically address, in the Motion or Reply, any of the forty-seven

   claims in Wogenstahl’s ISC. Even though in oral argument they placed forty-five claims into three

                                                     12
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 13 of 19 PAGEID #: 162028




   categories (Baze/Glossip, previously adjudicated, and previously withdrawn), they did not identify

   by number a single claim that fit into any of those categories. As discussed above, their Motion

   made only passing reference to dismissing all claims from the ISC (ECF No. 2856, PageID 152603

   n.1), arguing that Henness II forecloses any general challenge to the protocol and that

   Wogenstahl’s “as-applied” allegations regarding his individual characteristics presenting an

   unacceptable risk of severe pain and problems with administration of the protocol itself were

   merely conclusory, and do not state a cognizable claim in any event. Id. at PageID 152607-10

   (citations omitted). No reference to an individual claim or paragraph number was included. Nor

   did they discuss any of the individual characteristics actually set forth in Wogenstahl’s ISC (ECF

   No. 2742, PageID 137019-21, ¶¶ 1909-12).

           In their Reply, Defendants again recited caselaw in which challenges to three-drug

   protocols have been rejected by the Sixth Circuit and elsewhere (ECF No. 3156, PageID 155960),

   and argued that Wogenstahl did “not explain or articulate the manner in which his ‘individual

   characteristics’ are sure or very likely to elevate, beyond a constitutionally tolerable level, the pain

   otherwise incident to his execution.” Id. at PageID 155961.

           In his memorandum contra and at oral argument. Wogenstahl argued that Defendants’

   Motion did not “state with particularity the grounds for seeking the order;” Fed.R.Civ.P.

   7(b)(1)(B), other than arguing that: (1) Henness II forecloses any general challenge to the protocol;

   and (2) Wogenstahl has failed to allege how his individual characteristics could cause

   unconstitutional pain (Wogenstahl MIO, ECF No. 3013, PageID 154047, 154048; Hrg. Tr., ECF

   No. 3259, PageID 156910-11). Wogenstahl is correct. Unlike a Rule 12(b)(1) motion to dismiss,

   which obliges a court independently to recognize flaws in subject matter jurisdiction, a Rule

   12(b)(6) motion is to be confined to the four corners of the complaint, motion, and briefing except



                                                     13
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 14 of 19 PAGEID #: 162029




   in narrow circumstances, none of which is applicable here. Berry v. United States Dep’t of Labor,

   832 F.3d 627, 637 (6th Cir. 2016) (“[W]e may look outside the four corners of the complaint and

   consider materials attached to a motion to dismiss if they are referred to in the complaint and

   central to the claim.”). The above two arguments are the only arguments Defendants raised as to

   why any or all of Wogenstahl’s claims in the ISC should be dismissed.

            Defendants argue that Wogenstahl reads Rule 7 too strictly, and that there is nothing in the

   Rule suggesting “that Defendants are required to move seriatim to dismiss each of the forty-seven

   causes of action set forth in the 221-page Individual Supplemental Complaint.” (Reply, ECF No.

   3156, PageID 155958). While true, that proposition does not decide the issue. As the movants, it

   is Defendants’ responsibility to place Wogenstahl and the Court on notice of the reasons they think

   all claims should be dismissed. Defendants have repeatedly failed to expand their reasoning

   beyond the above two arguments. Accordingly, those arguments are the only ones the undersigned

   will consider in evaluating Defendants’ Motion. 6

            This consolidated litigation is unique in the Magistrate Judge’s experience. Despite being

   pending for sixteen years, none of the constituent cases has ever reached trial or a summary

   judgment adjudication. During his twelve-year management of the case, District Judge Gregory

   L. Frost several times expressed frustration at the pace and sequencing of the litigation, but

   apparently never had second thoughts about the consolidation. The consolidation has indeed

   brought many benefits. It has kept the capital method-of-execution matters together on one docket,

   which promotes continuity and consistency of judicial attention. It prevents the last-minute filings



   6
    Defendants also argued that the Court could sua sponte convert Defendants’ Motion into one for summary judgment
   (Hrg. Tr., ECF No. 3259, PageID 156907-08). While such conversion is undoubtedly within the Court’s power,
   Plaintiffs are correct that making such a conversion without giving them the opportunity to respond and present
   evidence would be inappropriate. Id. at PageID 156919-20; see also Fed.R.Civ.P. 12(d) (If a Rule 12(b)(6) or 12(c)
   motion is converted to one for summary judgment, then “[a]ll parties must be given a reasonable opportunity to present
   all the material that is pertinent to the motion.”).

                                                            14
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 15 of 19 PAGEID #: 162030




   in capital cases so common across the country which have exasperated both the circuit and

   Supreme Courts. It has produced a common schedule for these cases which enhances predictability

   and deliberate consideration of each case.

           Although there has never been a trial, the Court has expended many days in hearing

   evidence, but always pertinent to a preliminary injunction motion. In hearing that evidence, this

   Court has compiled one of the most extensive factual records in the country on the effects of very

   large doses of midazolam on the human body. But in making findings based on that evidence and

   other evidence, this Court has always emphasized that they are not conclusive findings of fact.


                    The findings of fact and conclusions of law required by
                    Fed.R.Civ.P.52 are embodied in this Decision and Order. They are
                    not binding at trial on the merits or at future preliminary injunction
                    proceedings in this consolidated case. United States v. Edward Rose
                    & Sons, 384 F.3d 258, 261 (6th Cir. 2014), citing Univ. of Texas v.
                    Camenisch, 451 U.S. 390, 395 (1981).


   Henness II,2019 U.S. Dist. LEXIS 8200 at *19. This language duplicates what Judge Frost did in

   his preliminary injunction motions in the case, see. e.g., Cooey v. Strickland, No. 2:04-cv-1156,

   2009 U.S. Dist. LEXIS 122025, at *7 n.1 (S.D. Ohio Dec. 7, 2009) (Frost, J.), and what the

   undersigned has done with each such motion since he assumed management of the case in October

   2016. See, e.g., In re Ohio Execution Protocol Litig. (Phillips, Tibbets, and Otte), 235 F. Supp.

   3d 892, 894 (S.D. Ohio 2017) (Merz, Mag. J.), vacated and remanded on other grounds in Fears,

   860 F.3d 881. 7 Neither party has challenged this language in this Court or on appeal, nor has any

   party asked the Court to advance the trial on the merits under Fed.R.Civ.P. 65(a)2). Nor indeed

   has any part ever moved for summary judgment.



   7
     As in Henness I, Plaintiffs Gary Otte, Ron Phillips, and Raymond Tibbets and Defendants unanimously consented
   to plenary Magistrate Judge jurisdiction (Order of Reference, ECF No. 734).

                                                         15
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 16 of 19 PAGEID #: 162031




            In federal litigation, conclusive findings of fact are made only at trial or on summary

   judgment. Appellate review of findings of fact on preliminary injunction does not make those

   findings final. Defendants essentially seek summary judgment on the basis of appellate review in

   Henness II. That is not a permissible way to proceed, even in this unusual litigation.



       B.      Henness II does not mandate granting Defendants’ Motion, and Wogenstahl has
               made sufficient factual allegations to proceed

            As King discussed, Henness II made two key holdings with respect to the first prong in

   Glossip. Neither holding helps Defendants. True, the Henness II panel held unambiguously that

   the pain from midazolam-induced pulmonary edema was not constitutionally prohibited, 946 F.3d

   at 290, and had Defendants moved to dismiss the ISC to the extent Wogenstahl was alleging that

   the pain from pulmonary edema constituted an Eighth Amendment violation, such a motion might

   have been viable. But Defendants did not do that, and their argument that all claims are foreclosed,

   even at the motion to dismiss stage, is too broad a reading of Henness II.

            As to the other holding, that Henness had failed to demonstrate that the three-drug

   combination was likely to cause him substantial pain and suffering, Henness, 946 F.3d at 290-91,

   the opinion in King, while certainly not binding, is instructive. That court correctly notes that

   Henness II did not hold that there was no possibility that the pain from the three-drug protocol

   could form the basis of an Eighth Amendment violation; Henness II simply held that no plaintiff

   had yet made such a showing. King, 2020 U.S. Dist. LEXIS 148269 at *7-8, 10, citing Henness

   II, 948 F.3d at 290-91; Campbell, 881 F.3d at 449, 451; Fears, 860 F.3d at 886, 890, 892.

            The issue, then, is whether Wogenstahl’s allegations add up to potentially plausible claims

   for relief. In addition to his general allegations as to the pain resulting from the three-drug protocol

   (Wogenstahl ISC, ECF No. 2742, PageID 137016-19, ¶¶ 1893-1908)—pain that has been accepted

                                                     16
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 17 of 19 PAGEID #: 162032




   as true repeatedly, see, e.g., Baze, 553 U.S. at 49-50 (paralytic and potassium chloride); Henness

   II, 946 F.3d at 290-91 (midazolam)—Wogenstahl claims that his age, sex 8, and history of alcohol

   and drug abuse will likely cause him to have a “paradoxical reaction” to the drugs—i.e., the

   overdose of midazolam, far from sedating or anesthetizing him, will send him into a state of

   hyperalgesia, making the pain from the second and third drugs worse than if he received no

   midazolam at all (Wogenstahl ISC, ECF No. 2742, PageID 137019-21, ¶¶ 1909-12, 1916-17).

           Accepting these allegations as true, as the Court must at this stage, the undersigned

   concludes that they support plausible claims that Wogenstahl is sure or likely to suffer severe and

   needless pain and suffering, in violation of the Eighth Amendment. Moreover, Wogenstahl has

   alleged sufficient nexus between those individual characteristics and how the execution drugs will

   allegedly exacerbate and cause him severe pain, such that any as-applied challenge is similarly

   plausible. “Whether his evidence will prove the truth of that allegation remains to be seen, but his

   allegations are sufficient to entitle him to try.” King, 2020 U.S. Dist. LEXIS 148269 at *12.

           After oral argument, Defendants submitted as additional authority (ECF No. 3177-1) the

   case of In re Fed. Bureau of Prisons Execution Protocol Cases (Roane v. Barr), No. 19-mc-145

   (TSC), 2020 U.S. Dist. LEXIS 153354 (D.D.C. Aug. 15, 2020). Therein, Judge Tanya S. a, who

   had previously enjoined the federal government’s execution of Daniel Lewis Lee and Dustin Lee

   Honkin, noted that the Supreme Court had vacated that injunction and allowed the executions to

   proceed. Id. at *10, citing Barr v. Lee, 140 S.Ct. 2590 (2020) (per curiam). The Supreme Court

   vacated the injunction despite accepting the district “court’s conclusion that pulmonary edema and

   excruciating pain was very likely to occur” from the administration of pentobarbital. Id. at *11.

   From that decision, Judge Chutkan concluded that “[s]o long as pentobarbital is widely used, Lee


   8
     Wogenstahl’s references to his “gender” (see, e.g., Wogenstahl ISC, ECF No. 2742, PageID 137022, ¶ 1917),
   presumably pertain to his biological sex, not his gender identity.

                                                       17
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 18 of 19 PAGEID #: 162033




   suggests that no amount of new evidence will suffice to prove that the pain pentobarbital causes

   reaches unconstitutional levels.” Id. at *13.

           Defendants argue that Lee and Roane “powerfully validate Defendants’ core contention

   that the plausibility of Plaintiffs’ Eighth Amendment claims must be assessed in light of the

   controlling precedents of the Supreme Court and the Sixth Circuit which do address the three-drug

   method used by Ohio.”           (Reply, ECF No. 3260, PageID 156969 (emphasis in original)).

   Defendants’ argument is correct but irrelevant in light of the overbreadth of their Motion. As

   Plaintiffs correctly argue, executions via pentobarbital versus a three-drug protocol are quite

   different for the purposes of the ISC:

                    As this Court is aware, pentobarbital is a barbiturate, while
                    midazolam is a sedative. A sufficient dose of the barbiturate
                    pentobarbital will eventually cause anesthesia and insensation to
                    pain. Plaintiffs have alleged that because midazolam is a sedative
                    and not a barbiturate anesthetic, they will experience the full brunt
                    of the pain inflicted by Defendants’ protocol—the horrific pain and
                    terror of pulmonary edema and the excruciating pain from the
                    paralytic and potassium chloride.

   (Resp. to Supp. Auth., ECF No. 3256-1, PageID 156848-49 (emphasis in original)).

           Had Defendants specifically moved to dismiss ISC claims as they relate to pulmonary

   edema or any challenges to the protocol’s permitting the use of pentobarbital 9, Lee and Roane

   would be persuasive even at the motion to dismiss stage. But Defendants did not do that; they

   moved to dismiss in toto. Consequently, Lee and Roane do not provide any basis to dismiss the

   ISC.




   9
    Ohio’s current protocol, 01-COM-11, authorizes a one-drug pentobarbital execution, That alternative method has
   not been used since 01-COM-11 was adopted in its present from in October 2016 (ECF No. 965-13, PageID 34253).

                                                         18
Case: 2:11-cv-01016-EAS-MRM Doc #: 3419 Filed: 11/23/20 Page: 19 of 19 PAGEID #: 162034




   IV.    Conclusion

          For the foregoing reasons, Defendants’ Motion should be denied as to the causes of action

   not addressed in Report 1, to wit Wogenstahl’s First, Eleventh, Thirteenth, Fifteenth through

   Twenty-Ninth, and Thirty-Second through Forty-Seventh Causes of Action in the ISC.



   November 21, 2020.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                              NOTICE REGARDING OBJECTIONS



   Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
   proposed findings and recommendations no later than December 29, 2020. Such objections shall
   specify the portions of the Report objected to and shall be accompanied by a memorandum of law
   in support of the objections. A party may respond to another party’s objections within fourteen
   days after being served with a copy thereof. Failure to make objections in accordance with this
   procedure may forfeit rights on appeal. Any response to said objections must be served and filed
   no later than January 19, 2021.




                                                   19
